DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “impulse turbine” (claim 9) and the “impulse turbines” (claim 10) must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,201,313 B1 to Nakamats. 
Nakamats clearly teaches a convection energy generator, comprising: 
a duct (23 in Figures 5, 6, 7a, and 7b) configured to: 
attach to a non-operational surf ace of a solar panel (22); 
mechanically support the solar panel; and 
form a partially-enclosed cavity with the solar panel, wherein the partially-enclosed cavity comprises a first aperture (lower opening) and a second aperture (upper opening), wherein the duct and solar panel are configured to direct a flow of fluid (air stream 21) from the first aperture to the second aperture (directional arrows); and 
a flow energy generator (12), located at the second aperture, configured to collect flow energy. 

With regards to claim 2, Nakamats discloses: 
the first aperture being bigger than the second aperture (see Figure 7a). 
With regards to claim 3, Nakamats discloses: 
the solar panel being positioned at an operational vertical angle and operational horizontal angle. 
With regards to claim 4, Nakamats discloses: 
the duct supporting the solar panel at an operational vertical angle or an operational horizontal angle. 
With regards to claim 6, Nakamats discloses: 
the fluid being air, and flow energy being wind energy. 
With regards to claim 8, Nakamats discloses: 
the flow energy generator comprises an electrical energy generator (12) mechanically connected to at least one blade of a wind turbine (11). 
With regards to claim 9, Nakamats discloses: 
the flow energy generator comprises an electrical energy generator (12) mechanically connected to at least one blade of an impulse turbine (11). 
With regards to claim 10, Nakamats discloses: 
the flow energy generator comprising a plurality of electrical energy generators (12 in Figure 7b) mechanically connected to a plurality of blades of a plurality of impulse turbines (11 in Figure 7b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of common knowledge in the art. 
Nakamats clearly teaches a convection energy generator as described above (see paragraph 5), wherein the first aperture and the second aperture are disposed at opposite ends of the cavity, respectively. 
However, it fails to disclose the duct comprising an oblique frustum-shaped cavity. 
It would have been an obvious matter of design choice to shape the duct as an oblique frustum-shaped cavity, since the applicant has not disclosed that an oblique frustum-shaped cavity solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a tapered tube or tapered parallelogram. 
With regards to claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use water as the working fluid and waves as the energy vehicle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent No. 8,210,792 B2 to Suma. 
Nakamats clearly teaches a convection energy generator as described above (see paragraph 5). 
However, it fails to disclose support shrouds in line with side shrouds of the duct, wherein the support shrouds mechanically support the flow energy generator. 
Suma discloses a wind energy system, comprising: 
support shrouds (see Figure 4) in line with side shrouds of the duct, wherein the support shrouds mechanically support the flow energy generator (12). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the support shrouds disclosed by Suma on the convection energy generator disclosed by Nakamats, for the purpose of enabling the system to operate during high wind conditions. 
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent Application Publication No. 2011/0238223 A1 to Narayanamurthy et al. 
Nakamats clearly teaches a convection energy generator as described above (see paragraph 5). 
However, it fails to disclose support legs configured to mechanically stabilize the solar panel relative to the ground. 
Narayanamurthy et al. discloses a method and system, comprising: 
support legs (SEE Figures 1 and 2) configured to mechanically stabilize the solar panel (110) relative to the ground. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the support legs disclosed by Narayanamurthy et al. on the convection energy generator disclosed by Nakamats, for the purpose of providing stability and anchoring the system. 
With regards to claim 13, Narayanamurthy et al. discloses: 
support legs configured to mechanically stabilize the solar panel relative to the ground, and the support legs further mechanically support the duct. 
With regards to claim 14, Nakamats in view of Narayanamurthy et al. disclose: 
a solar panel (22 of Nakamats) configured to collect solar energy and convert the solar energy to solar electrical energy; 
a duct (23 of Nakamats) configured to: 
attach to a non-operational surface of a solar panel; 
mechanically support the solar panel; and 
form a partially-enclosed cavity with the solar panel; 
wherein the partially-enclosed cavity comprises a first aperture and a second aperture; and 
wherein the duct and solar panel are configured to direct a flow of fluid (air stream 21 of Nakamats) from the first aperture (lower opening of Nakamats) to the second aperture (upper opening of Nakamats); 
a flow energy generator (12 of Nakamats), located at the second aperture, configured to collect flow energy and convert the flow energy to flow electrical energy; and 
an inverter (353 of Narayanamurthy et al.) configured to: 
convert the solar electrical energy and flow electrical energy from a first voltage and first current to a second voltage and second current (see paragraph [0040]). 
With regards to claim 20, Nakamats in view of Narayanamurthy et al. discloses a method for harvesting solar and flow energies, comprising the steps of: 
supporting a solar panel, comprising a front side and a back side, wherein the front side is oriented at an operational vertical angle or an operational horizontal angle relative to a solar energy source; 
harvesting solar energy from the solar panel when solar irradiance is present; 
measuring a horizontal orientation of a flow energy; 
adjusting at least one flow deflector to horizontal direct the flow energy towards the back side of the solar panel; 
directing, horizontally, the flow energy along the back side towards a flow energy generator; 
harvesting flow energy from the flow energy generator when the flow is flowing; and 
combining the solar energy and the flow energy using a power converter. 
Claims 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,201,313 B1 to Nakamats in view of U.S. Patent Application Publication No. 2011/0238223 A1 to Narayanamurthy et al. as applied to claims 12-14 above, and further in view of U.S. Patent No. 8,210,792 B2 to Suma. 
Nakamats in view of Narayanamurthy et al. clearly teach a convection energy generator as described above (see paragraph 20). 
However, it fails to disclose deflection devices configured to direct the wind or wave flow direction to a towards the first aperture. 
Suma discloses a wind energy system, comprising: 
deflection devices (20 in Figures 6 and 7; 26 in Figures 8-11) configured to direct the wind flow direction to a towards the first aperture. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the deflection devices disclosed by Suma on the convection energy generator disclosed by Nakamats in view of Narayanamurthy et al., for the purpose of increasing the amount of air flowing through the system. 
With regards to claim 16, Suma discloses: 
the deflection devices (20) being stationary. 
With regards to claim 17, Suma discloses: 
the deflection devices (26) comprise a mechanical orientation adjustment (see column 5, line 62 to column 6, line 62). 
With regards to claim 18, Suma discloses: 
the deflection devices (26) comprise an electro-mechanical orientation adjustment (see column 5, line 62 to column 6, line 62). 
With regards to claim 19, Suma discloses: 
the deflection devices comprise at least one of wind tunnel walls, and rotatable wind deflectors (see column 5, line 62 to column 6, line 62). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 10, 2022